Case 2:20-cv-00457-DSF-E Document 66 Filed 10/05/20 Page 1 of 2 Page ID #:3466

                                                                             JS-6
  1
  2
  3
  4
  5
  6
  7
  8
  9                          UNITED STATES DISTRICT COURT
 10         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11
 12 INDIAN PEAK PROPERTIES, LLC,, a                Case No. 2:20-cv-00457 DSF (Ex)
    Nevada corporation; LT-WR, LLC, a
 13 Nevada corporation and CALIFORNIA              ORDER FOR VOLUNTARY
    INTERNET HOLDINGS also known as                DISMISSAL WITHOUT
 14 CALIFORNIA INTERNET LP dba                     PREJUDICE PURSUANT TO
    GEOLINKS                                       JOINT STIPULATION FOR
 15                                                PAYMENT OF DEFENDANTS’
                Plaintiffs,                        FEES AND COSTS
 16
         vs.                                       Submit Date: August 28, 2020
 17                                                Crtrm.:      7D
    CITY OF RANCHO PALOS VERDES,
 18 a municipal corporation; CITY OF
    RANCHO PALOS VERDES                            Initial Expert Exchange: 07/15/2020
 19 PLANNING COMMISSION; CITY OF                   Rebuttal Expert Exchange: 08/15/2020
    RANCHO PALOS VERDES CITY                       Discovery Cutoff: 09/29/2020
 20 COUNCIL and DOES 1 to 20                       Motion Cutoff:     11/16/2020
    INCLUSIVE,                                     Trial Date:        02/23/2021
 21
                Defendants.
 22
 23
            Pursuant to the JOINT STIPULATION FOR PAYMENT OF
 24
      DEFENDANTS’ FEES AND COSTS AS CONDITION FOR DISMISSAL
 25
      WITHOUT PREJUDICE, filed by Plaintiffs on August 28, 2020, the Court makes
 26
      the following Order:
 27
            1.    Defendants have notified this Court that the condition for voluntary
 28
                                               1
      ORDER FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE PURSUANT TO JOINT STIPULATION FOR
                          PAYMENT OF DEFENDANTS’ FEES AND COSTS
Case 2:20-cv-00457-DSF-E Document 66 Filed 10/05/20 Page 2 of 2 Page ID #:3467




  1 dismissal without prejudice has been satisfied by Plaintiffs.
  2        2.     Pursuant to Federal Rule of Civil Procedure 41(a)(2), the instant action,
  3 Indian Peak Properties, LLC, et al. v. City of Rancho Palos Verdes, et al., United
  4 States Central District Case No. 2:20-cv-00457 DSF (Ex) is hereby DISMISSED
  5 without prejudice.
  6
  7        IT IS SO ORDERED.
  8   DATED: October 5, 2020
  9
                                            Honorable Dale S. Fischer
 10                                         UNITED STATES DISTRICT JUDGE
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               2
      ORDER FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE PURSUANT TO JOINT STIPULATION FOR
                          PAYMENT OF DEFENDANTS’ FEES AND COSTS
